J-S77033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.P.M.                                             IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

J.D.M.

                            Appellant                   No. 646 MDA 2016


                 Appeal from the Order Entered March 23, 2016
                 in the Court of Common Pleas of Adams County
                      Civil Division at No.: 2016-SU-0000248


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 19, 2016

        Appellant, J.D.M., appeals from the order entered on March 23, 2016,

after a hearing, granting a petition for a protection from abuse order (“PFA”)

filed by Appellee, D.P.M., his estranged wife.         Appellant challenges the

sufficiency of the evidence for a PFA. We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them at length here.          For the convenience of the reader we note

briefly that Appellee moved out of the family residence on January 4, 2016,

and has filed for divorce after thirty-three years of marriage. After she left,

Appellant began leaving hundreds of telephone messages on her cellphone.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S77033-16


In some, Appellant threatened to “do something” if Appellee did not return

home, and that he would “make [her] pay.” Appellant followed her to her

work, and to her new church, on multiple occasions. Appellant threatened to

shoot himself. When Appellee entered the house to retrieve personal items,

she observed a loaded shotgun in the living room.       The couple got into a

shoving match and both fell down in the driveway.

      Appellant raises one question for our review:

            1. Whether the evidence was sufficient by the standard of
      preponderance of the evidence to support trial court’s conclusion
      to grant petitioner’s complaint for protection from abuse?

(Appellant’s Brief, at 5) (unnecessary capitalization omitted).

      Appellant does not deny the factual predicates of the PFA order.

Instead, he attempts to re-present the facts of the case in a light essentially

more favorable to himself. In so doing, Appellant disregards the well-settled

standard of review that we view the evidence supporting a PFA order in the

light most favorable to the petitioner. See Raker v. Raker, 847 A.2d 720,

724 (Pa. Super. 2004). On this basis, he concludes that if Appellee had any

fear of violence or imminent bodily injury, it was not “a reasonable fear.”

(Appellant’s Brief, at 14). We disagree.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the claim Appellant has raised on appeal. The trial

court opinion properly disposes of the question presented. (See Trial Court


                                     -2-
J-S77033-16


Opinion, 6/22/16, at unnumbered pages 5-7) (concluding that evidence of

hundreds of unwanted messages from Appellant, many containing threats;

illegal possession of firearm; threats of suicide; and physical altercation

between parties, established by preponderance of the evidence that

Appellant placed Appellee in reasonable fear of imminent serious bodily

injury). We also note that the trial court found Appellee’s testimony to be

credible, and Appellant’s testimony to be less than entirely truthful.   (See

id. at unnumbered page 3).      The trial court properly granted Appellee’s

protection from abuse order.

     Accordingly, we affirm on the basis of the trial court’s opinion.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2016




                                    -3-